Title: To George Washington from Elias Boudinot, 26 June 1777
From: Boudinot, Elias
To: Washington, George



Camp at Quibble Town June 26th 1777

Mr Boudinot thinks it his Duty to report to his Excellency General Washington, that Complaints of the cruel Treatment of a number of our Prisoners, taken by the Enemy & confined in the Goals of the City of New York, are daily increasing—That Mr Boudinot as Commissary General of Prisoners, has made the best Inquiry into the Truth of the Facts alledged, that his Circumstances will admit—That on the whole,

he thinks there is Evidence of the greatest Cruelty being used towards several of our unhappy Prisoners, and particularly to Capt. Van Zant, Major Pain, Capt. Flahaven, Capt. Vandyck, all of whom are confined in close Goal together with the Honble John Fell Esqr. lately taken from Bergen County—That several of our Officers who have lately had the small Pox in the Goals, have been suffered to languish (one of whom died) with out the least aid either as to Physick, Provision or other necessaries—That in general the daily Rations are not sufficient more than barely to keep the Prisoners from starving.
Mr Boudinot would beg leave to suggest to his Excellency, his Sentiments on this melancholy Subject—That as the Evidence in general is such, as may possibly admit the Idea of the facts having been exaggerated from the too sensible feelings of the unhappy Sufferers, and as it is for the most part acknowledged that the Commander in Chief of the British Troops, is ignorant of this usage and that it is occasioned by the Iniquity of the under Officers, Mr Boudinot would therefore propose, an Application to General Howe for Passports for an Officer of the American Army, to visit all our Prisoners in Possession of the Enemy, and take their Examinations in presence of a British Officer, so that not only his Excellency, but General Howe himself, may also be certainly informed of these facts; at the same Time the Cloaths designed for our Prisoners may be properly distributed, and a meeting had with Mr Loring on the Subject of future Supplies for the Prisoners on each Side of the Question—This request cannot well be refused by General Howe, as a Hessian Pay Master has been permitted to visit & pay the Hessian Prisoners in our Possession.

Elias BoudinotCommissary G. of Prisoners

